Exhibit 99.1 Collabrium Japan Acquisition Corporation (A Company in the Development Stage) CONDENSED UNAUDITED INTERIM FINANCIAL STATEMENTS Collabrium Japan Acquisition Corporation (A Company in the Development Stage) Index to financial statements Page Financial Statements Condensed Unaudited Interim Balance Sheets F-3 Condensed Unaudited Interim Statements of Operations F-4 Condensed Unaudited Interim Statements of Cash Flows F-5 Notes to Condensed Unaudited Interim Financial Statements F-6 F-2 Collabrium Japan Acquisition Corporation (A Company in the Development Stage) CONDENSED INTERIM BALANCE SHEETS March 31, September 30, ASSETS (unaudited) Current assets: Cash held in bank $ $ Interest on cash held in trust account - Total current assets Long-term assets: Deferred offering costs - Cash held in trust account - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accrued expenses (related party) - Accrued offering expenses - Advance from related party - Advance from a shareholder - Notes payable to shareholders - Total current liabilities Long-term liabilities: Warrant liability - TOTAL LIABILITIES $ $ Commitments Ordinary shares subject to possible conversion: 3,253,818 shares at conversion value - STOCKHOLDERS' EQUITY Preferred stock (no par value), unlimited shares authorized; 0 shares issued or outstanding - - Ordinary shares (no par value), unlimited shares authorized; 2,346,182 shares issued and outstanding (excluding 3,253,818 shares subject to possible conversion or tender) and 1,533,333 shares issued and outstanding as of March 31, 2013 and September 30, 2012, respectively - - Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited interim financial statement F-3 Collabrium Japan Acquisition Corporation (A Company in the Development Stage) CONDENSED INTERIM STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended Period from February 8, (inception) through Period from February 8, (inception) through March 31, March 31, March 31, Operating expenses Formation costs and operating expenses $ $ $ Loss from operations ) ) ) Other income (expenses) Interest income - Change in fair value of warrants ) - ) Total other expense ) - ) Net loss $ ) $ ) $ ) Net loss per common share outstanding, basic and diluted $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these unaudited interim financial statements F-4 Collabrium Japan Acquisition Corporation (A Company in the Development Stage) CONDENSED INTERIM STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended March 31, Period from February 8, (inception) to March 31, Period from February 8, (inception) to March 31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Interest reinvested in trust account ) - ) Change in fair value of warrant liability - Increase in accrued expenses (related party) - Net cash used in operating activities ) ) ) Cash flows from investing activities: Principal deposited in trust account ) - ) Net cash used in investing activities ) - ) Cash flows from financing activities: Proceeds from public offering, net of offering costs of $1,016,098 - Proceeds from sale of ordinary shares to initial shareholders - Proceeds from sale of private placement warrants - Proceeds from underwriters unit purchase option - Advance from related party - Advance from a shareholder - Repayment of an advance to shareholder ) - ) Payment of deferred offering cost - - ) Proceeds from note payable to shareholder - Repayment of note payable to shareholders ) - ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalent at beginning of the period - - Cash and cash equivalent at end of the period $ $ $ Non-cash financing activity Payment of deferred offering costs made by shareholders and included in notes payable to shareholders $
